Case 1:18-cv-07261-RJD-JRC Document 22 Filed 08/20/19 Page 1 of 1 PageID #: 424




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 RISEBORO COMMUNITY PARTNERSHIP INC.,
 formerly known as RIDGEWOOD BUSHWICK
 SENIOR CITIZENS COUNCIL, INC.,
                                                      Case No.: 18-cv-07261-RJD VMS
                                  Plaintiff,
                                                       NOTICE OF APPEARANCE
                    - against -

 SUNAMERICA HOUSING FUND NO. 682; SLP
 HOUSING I, LLC; and 420 STOCKHOLM STREET
 ASSOCIATES L.P,

                                        Defendants.

 TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that, Shelby Nace of the law firm of NIXON PEABODY

 LLP, hereby enters an appearance in this case on behalf of defendants SunAmerica Housing

 Fund No. 682 and SLP Housing I, LLC.

 Dated: August 20, 2019
        New York, New York

                                                       Respectfully submitted,

                                                       NIXON PEABODY LLP

                                                        By: /s/ Shelby Nace
                                                        Shelby Nace
                                                       Tower 46
                                                       55 West 46th Street
                                                       New York, New York 10036
                                                       (212) 940-3000
                                                       snace@nixonpeabody.com
